Case 14-04110        Doc 64     Filed 04/16/19     Entered 04/16/19 12:48:07          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 04110
         George Whiting

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/10/2014.

         2) The plan was confirmed on 05/01/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/11/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 12/18/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $34,566.57.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-04110             Doc 64        Filed 04/16/19    Entered 04/16/19 12:48:07                Desc         Page 2
                                                         of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $26,803.00
           Less amount refunded to debtor                               $223.09

 NET RECEIPTS:                                                                                         $26,579.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $3,514.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                             $1,091.67
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,605.67

 Attorney fees paid and disclosed by debtor:                        $486.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim       Principal      Int.
 Name                                      Class    Scheduled      Asserted         Allowed        Paid         Paid
 Aes/ Deutsch                           Unsecured           0.00           NA              NA            0.00       0.00
 Aes/ Deutsch                           Unsecured           0.00           NA              NA            0.00       0.00
 Altair OH XIII LLC                     Unsecured      1,258.00       1,258.39        1,258.39        432.56        0.00
 Altair OH XIII LLC                     Unsecured      3,053.00       3,053.17        3,053.17      1,049.50        0.00
 BMW Financial Services                 Unsecured      7,858.00       7,781.00        7,781.00      2,674.64        0.00
 Chase                                  Unsecured         718.00           NA              NA            0.00       0.00
 Chase Bank                             Unsecured           0.00           NA              NA            0.00       0.00
 Chase Mht Bk                           Unsecured           0.00           NA              NA            0.00       0.00
 Chicago Patrolmen's Fed Credit Union   Unsecured      2,101.00       2,036.45        2,036.45        700.01        0.00
 Citibank NA                            Unsecured      6,994.00       6,994.66        6,994.66      2,404.34        0.00
 Citibank NA                            Unsecured      2,464.00       2,426.15        2,426.15        833.96        0.00
 ComEd                                  Unsecured         912.00           NA              NA            0.00       0.00
 Department Of Education                Unsecured     20,956.00     21,653.17        21,653.17      7,443.06        0.00
 Edfin Std Ln                           Unsecured           0.00           NA              NA            0.00       0.00
 Edfinancial/esa                        Unsecured           0.00           NA              NA            0.00       0.00
 Edfl Svcs/bank Of Ny                   Unsecured           0.00           NA              NA            0.00       0.00
 Edsouth                                Unsecured           0.00           NA              NA            0.00       0.00
 Edsouth W/jp Morgan                    Unsecured           0.00           NA              NA            0.00       0.00
 Equity Trust Company                   Unsecured           0.00        510.00          510.00        175.31        0.00
 Lk Forest Co                           Unsecured      3,268.00            NA              NA            0.00       0.00
 My Cash Now                            Unsecured           0.00           NA              NA            0.00       0.00
 My Next Paycheck                       Unsecured         600.00           NA              NA            0.00       0.00
 NCEP LLC                               Unsecured     21,965.00     12,855.99        12,855.99      4,419.12        0.00
 Osi Collect/collection Agency          Unsecured      2,047.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates          Unsecured         788.00        788.97          788.97        271.20        0.00
 Quantum3 Group                         Unsecured         432.00        432.74          432.74        148.75        0.00
 Star Cash Processing                   Unsecured         500.00           NA              NA            0.00       0.00
 Stellar Recovery                       Unsecured      1,118.00            NA              NA            0.00       0.00
 Torres Crdit                           Unsecured         929.00           NA              NA            0.00       0.00
 Turnstile Capital Management LLC       Unsecured      2,088.00       4,136.23        4,136.23      1,421.79        0.00
 Wffinancial                            Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-04110        Doc 64      Filed 04/16/19     Entered 04/16/19 12:48:07             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $63,926.92         $21,974.24              $0.00


 Disbursements:

         Expenses of Administration                             $4,605.67
         Disbursements to Creditors                            $21,974.24

 TOTAL DISBURSEMENTS :                                                                     $26,579.91


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
